Title: From Thomas Jefferson to Samuel Garland, 25 October 1821
From: Jefferson, Thomas
To: Garland, Samuel



P.F.
Oct. 25. 21
The bond to Hawkins presented to me yesterday had been given by mr Yancey on my acct for the purchase of horses; he expected to have pd it from the plantn & had not given me notice of it. it is good, and shall be paid as soon as the state of our river will enable me to send down flour on which I can draw. this season being generally dry, it is impossible to fix a time; probably however during the next month. but the moment I can place funds in Richmd I will inclose you an order by mail without giving you further trouble. I salute you with respect